Citation Nr: 9931730	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
pulmonary tuberculosis with chronic bronchitis, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.  His service records show that he served as an aircraft 
gunner and had flown on aerial combat missions with the U.S. 
Army Air Corps during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 30 percent for service-
connected pulmonary tuberculosis with chronic bronchitis.

In October 1999, the Board granted the veteran's motion for 
advancement on the appellate docket on the basis of good 
cause being shown.


FINDINGS OF FACT

1.  The veteran was granted service connection for 
tuberculosis prior to August 19, 1968.

2.  The veteran's service-connected pulmonary tuberculosis, 
which has been characterized as far advanced, has not been 
active since a last relapse in 1964, during which time 
pulmonary lesions were found on X-ray.

3.  The veteran's service-connected inactive pulmonary 
tuberculosis with chronic bronchitis, is manifest by 
complaints of chronic dyspnea, wheezing, fatigue, and a daily 
production of 1/4 to 1/2 cup of sputum, with PFT results 
demonstrating an FEV-1 score which was 65 percent of the 
predicted value and a FEV-1/FVC of 122 percent; the PFT 
findings were reported to be consistent with a combined 
pattern of mild to moderate obstruction and restriction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
inactive far advanced pulmonary tuberculosis with bronchitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.97, Diagnostic Codes 6721 and 6600 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not show a diagnosis 
or treatment for pulmonary tuberculosis during his period of 
active duty.  Post-service medical records show that active 
pulmonary tuberculosis was first shown in March 1947.  
Service connection for chronic, moderately advanced pulmonary 
tuberculosis was granted in a September 1950 VA Regional 
Office decision, effective from June 1950.  RO rating 
decisions since that time show that the tuberculosis was 
rated as 100 percent from June 1950 to May 1956.  From May 
1956 to May 1960, it was judged to be moderately active and 
rated as 50 percent disabling.  From May 1960 to August 1964, 
it was assigned a 30 percent disability rating. 

VA medical records show that in August 1964, the pulmonary 
tuberculosis became fully active again and the veteran was 
granted a 100 percent rating.  The veteran was hospitalized 
from August 1964 to January 1965.  In the course of this 
inpatient treatment, chest X-rays revealed the presence of a 
dense, contracted right upper lobe with rarified areas 
consistent with a cavitary lesion and scattered fibronodular 
lesions on the mid-zone of his left lung field.  He underwent 
pneumothorax therapy, isoniazid therapy, and also surgery in 
November 1964 for a right upper lobectomy.  The total rating 
for tuberculosis remained in effect up to October 1972, when 
the rating was reduced to 50 percent.  This, in turn, was 
reduced to 30 percent in October 1976, and this 30 percent 
evaluation has remained in effect ever since.  The veteran's 
disease was characterized as far advanced pulmonary 
tuberculosis, arrested.

In October 1997, the veteran reopened his claim and sought an 
increased evaluation in excess of 30 percent for pulmonary 
tuberculosis.  At the time, he reported that he had not 
received VA hospitalization in over 2 years.    

In October 1997, VA received a written statement, dated in 
September 1997, from the veteran's private physician, William 
G. Jackson, M.D.  Dr. Jackson reported that the veteran had 
been his longtime patient of his, and that he had a history 
of tuberculosis, chronic lung disease, a history of right 
lobectomy and isoniazid (a tuberculostatic medication) 
treatment for his tuberculosis symptoms.  Dr. Jackson stated 
that the veteran suffered from shortness of breath and 
indicated that he was unable to perform any practical tasks 
because of this.

Pursuant to the veteran's reopened claim for a rating 
increase, he was scheduled for a VA medical examination in 
November 1997.  The report of this examination shows that he 
denied having any relapse of active tuberculosis since 
approximately 1965.  However, he reported that he regularly 
produced 1/4 to 1/2 cup of sputum per day, but without 
hemoptysis.  His subjective complaints consisted of chronic 
shortness of breath and stairclimbing difficulties.  He 
denied using any medications except for vitamin supplements 
and also denied having sleep difficulties as a result of 
tuberculosis.  He admitted that he smoked a pipe and consumed 
approximately 4 pipefuls of tobacco per day, but denied 
smoking cigarettes since he was in his 20's.  He stated that 
he weighed about 12 pounds less than he did 10 years earlier, 
but that his weight remained essentially stable.  

On physical examination in November 1997, the veteran 
displayed no clubbing, edema, or cyanosis of his extremities, 
and he was not markedly short of breath on mild exertion.  An 
examination of his nasal and pharyngeal membranes and 
structures were normal.  His chest displayed a vertical right 
thoracotomy scar.  The lung fields revealed marked bronchial 
breathing throughout with an absence of normal breath sounds, 
but with no rhonchi or wheezes heard.  His heart was not 
enlarged and displayed regular rhythm without any murmur or 
abnormal sounds.  Pedal pulses were normal.  X-ray of his 
chest revealed the presence of numerous small calcified 
granulomata scattered throughout the mid-portion of his left 
lung.  There were postoperative findings of a right upper 
lobectomy with extensive pleural fibrosis and diffuse pleural 
thickening in the right lung with areas of pleural 
calcification at the right base.  Marked apical pleural 
thickening was also observed and all the radiographic 
findings were noted by the examiner to be consistent with 
veteran's clinical history.  The radiologist determined that 
there was no X-ray evidence of active tuberculosis, 
pneumonia, or congestive heart failure.  The impressions were 
pulmonary tuberculosis and chronic bronchitis.  

In November 1997, VA also scheduled the veteran to undergo a 
pulmonary function test (PFT).  The test results revealed a 
Forced Vital Capacity (FVC) score which was 54 percent of the 
predicted value; a Forced Expiratory Volume in 1 second (FEV-
1) score which was 65 percent of the predicted value; and a 
Forced Expiratory Volume in 1 second to Forced Vital Capacity 
(FEV-1/FVC) of 122 percent.  The interpretation of the 
findings was that this was consistent with a combined pattern 
of mild to moderate obstruction and restriction.  

In decisions dated in April 1998 and July 1998, the RO 
confirmed the 30 percent evaluation assigned to the veteran's 
respiratory disease and characterized it as pulmonary 
tuberculosis, inactive, with chronic bronchitis.

In a June 1998 statement from the veteran's private pulmonary 
specialist, Christopher F. Harris, M.D., the physician 
reported that the veteran's respiratory complaints included a 
daily productive morning cough which yielded approximately 1/4 
cup of clear mucus per day, though with no chest pain or 
hemoptysis.  The veteran admitted to getting short of breath 
and tiring very easily, and he also reported some degree of 
weight loss over the past several years.  However, he denied 
having any history of heart problems or asthma and also 
denied being on any medications for tuberculosis.  Dr. Harris 
reported that the veteran's recent chest X-ray revealed signs 
of chronic obstructive pulmonary disease and old 
tuberculosis.  There was right pleural thickening and pleural 
plaques in his right chest, and calcified granuloma in his 
left upper lobe.  He also displayed prominence of his right 
hilum with retraction of the right hilum, superiorly.  PFT 
revealed a mild, non-reversible obstructive airway disease 
with moderate reduction in his diffusion capacity.  

Dr. Harris' physical examination of the veteran revealed 
diffusely diminished breath sounds, bilaterally, right more 
diminished than left.  He displayed wheezes bilaterally, more 
noticeable on the left than the right, but with no rales or 
rhonchi.  He displayed no dullness to percussion or friction 
rub.  An examination of his heart revealed a regular rhythm 
with no murmurs or gallops appreciated.  He displayed a 
normal S1 and S2 and no cyanosis, clubbing, or edema was 
observed in his extremities.  Room air oxygen saturation was 
93 percent.  The physician remarked that the veteran's 
history was compatible with chronic obstructive pulmonary 
disease and was significant for tuberculosis in military 
service.  Dr. Harris remarked that the veteran's history of 
pneumothorax therapy and a right upper lobectomy would result 
in restrictive lung changes and his chronic shortness of 
breath was in part, if not entirely, due to his old 
tuberculosis.  Dr. Harris expressed his opinion that there 
was a causal relationship between the veteran's prior 
tuberculosis and treatment with his current respiratory 
complaints.  While acknowledging that the veteran's years of 
cigarette and pipe smoking also made its own contributions to 
the current respiratory symptomatology, there was no way to 
differentiate between the tuberculosis and the chronic 
obstructive pulmonary disease as the cause of his present 
respiratory symptoms.  Dr. Harris concluded that the 
veteran's tuberculosis and subsequent treatment were causally 
responsible for his present day chronic respiratory 
symptomatology.

In a July 1998 written statement in support of his claim, the 
veteran reported that he had retired early from his career as 
a teacher because he got tired easily after performing little 
exertion and also because of weakness, fatigue, instability 
when walking, and coughing.

An October 1999 statement was received from William G. 
Jackson, M.D.  It was reported that the veteran, having 
survived colon and gastric cancer, was diagnosed with 
prostate cancer with possible metastatic disease.

II.  Analysis

To the extent that the veteran contends that his service-
connected pulmonary tuberculosis with chronic bronchitis was 
productive of a greater level of impairment than that which 
was reflected by the 30 percent evaluation currently 
assigned, his claim for an increased rating is well-grounded 
within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  His claim is thus not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

The Board notes that, effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46,720 (1996).  However, the 
changes to the affected regulations were not made during the 
pendency of the current appeal as the veteran filed his 
increased rating claim over one year after the revisions were 
promulgated.  Therefore, there is no requirement or necessity 
for VA to consider that portion of the rating schedule 
relating to respiratory disabilities as it was in effect 
prior to October 7, 1996, as well as the revisions that 
became effective on that date, nor does VA need to apply the 
version most favorable to the veteran, pursuant to Dudnick v. 
Brown, 10 Vet. App. 79 (1997) and Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

As noted above, service connection for pulmonary tuberculosis 
has been in effect since June 1950.  The veteran's disease 
has been characterized as far advanced and inactive.  Under 
38 C.F.R. § 4.97, Diagnostic Code 6721 (1999), for pulmonary 
tuberculosis entitled on August 19, 1968, chronic, far 
advanced, inactive pulmonary tuberculosis is rated as 100 
percent disabling for two years after the date of inactivity 
following active tuberculosis.  A 50 percent rating is 
warranted thereafter for four years, or in any event, to six 
years after the date of inactivity.  A 30 percent rating is 
appropriate thereafter for five years, or to eleven years 
after the date of inactivity.  A 30 percent rating is also 
warranted following far advanced lesions that are diagnosed 
at any time while the disease process was active.  A 20 
percent rating is warranted following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  Otherwise, a 
noncompensable evaluation is warranted.  (NOTE:  The 
graduated 50 percent and 30 percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  Following thoracoplasty, the 
rating will be for removal of ribs combined with the rating 
for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal.)

In the rating decisions of April 1998 and July 1998, the RO 
recharacterized the veteran's service-connected respiratory 
disability as pulmonary tuberculosis, inactive, with chronic 
bronchitis.  The RO thus established service connection for 
bronchitis and the criteria for rating this respiratory 
disability may also be considered in addition to the criteria 
for evaluating tuberculosis.  Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  

Bronchitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).  The criteria provides a 100 percent rating 
where PFT results show an FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent predicted, or; the maximum exercise capacity less 
than 15 milliliters per kilogram per minute (ml/kg/min) 
oxygen consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
A 60 percent evaluation is warranted where the evidence 
demonstrates an FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
evaluation is warranted where the evidence demonstrates an 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 10 
percent evaluation is warranted where the evidence 
demonstrates an FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted.

The private medical evidence associated with the file 
indicates that the veteran has also been diagnosed, though is 
not service-connected for, chronic obstructive pulmonary 
disease.  However, for purposes of this appeal only, the 
Board will consider all respiratory symptoms in determining 
the rating to be assigned.  It is also noted that the rating 
criteria for this respiratory disability, contained in 
38 C.F.R. § 4.97, Diagnostic Code 6604 (1999) is identical to 
the criteria for rating bronchitis, contained in 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).  The regulations do not 
permit ratings under Diagnostic Codes 6600 through 6817 and 
6822 through 6847 to be combined with each other.  38 C.F.R. 
§ 4.96(a) (1998).  The veteran's service-connected pulmonary 
tuberculosis (far advanced and inactive) is rated under 
Diagnostic Code 6721 and his bronchitis is rated under 
Diagnostic Code 6600.  Thus, although they are different 
disabilities, a single rating is assigned under the 
Diagnostic Code which reflects the dominant disability.  Id.

The evidence shows that the veteran's far advanced 
tuberculosis was manifest by lesions during its last active 
episode in 1964 - 1965.  However, the recent medical evidence 
demonstrates that it is currently inactive.  The veteran's 
private physician, Dr. Harris, attributed his present day 
chronic respiratory symptomatology to his history of 
tuberculosis.  His current symptoms are manifest by chronic 
dyspnea with associated impairment of his ability to perform 
physical activity, a daily production of 1/4 to 1/2 cup of 
sputum, marked bronchial wheezing, X-ray evidence of 
numerous, small calcified granulomata in the mid-portion of 
his left lung, and extensive pleural fibrosis and diffuse 
pleural thickening and calcification of the right lung, 
status post right upper lobectomy.  PFT findings show an FEV-
1 score which was 65 percent of the predicted value and a 
FEV-1/FVC of 122 percent, with a medical determination that 
these findings were consistent with a combined pattern of 
mild to moderate obstruction and restriction.  However, there 
was no cardiac involvement associated with the tuberculosis 
and bronchitis.  Applying the rating schedule for inactive 
far advanced tuberculosis in effect prior to August 19, 1968, 
a rating in excess of 30 percent evaluation is not warranted 
for the service connected disability.  The evidence shows 
that it has been over 30 years since the last episode of 
activity of far advanced tuberculosis and that during that 
episode there were lung lesions found on X-ray examination, 
for which the schedule provides a rating of 30 percent.  
Assignment of the next highest rating of 50 percent is not 
warranted as it is well over 4 to 6 years after the date the 
far advanced tuberculosis became inactive again.

Application of the PFT results obtained on VA examination in 
November 1997 to the criteria for rating bronchitis also does 
not allow for more than a 30 percent evaluation.  The 
veteran's PFT findings show an FEV-1 score which was 65 
percent of the predicted value and a FEV-1/FVC of 122 
percent, with a medical determination that these findings 
were consistent with a combined pattern of mild to moderate 
obstruction and restriction.  The rating schedule provides 
for a 30 percent evaluation for bronchitis manifest by an 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent.  The veteran's FEV-1/FVC score is very high and 
would not even meet the criteria for a compensable 
evaluation.  However, his FEV-1 score of 65 percent of the 
predicted value is within the range contemplated by the 
criteria for a 30 percent rating.  None of the PFT scores 
obtained meet the criteria for a 50 percent evaluation.

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increased rating in excess of 30 percent 
for pulmonary tuberculosis with bronchitis must be denied.  
38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 30 percent for service-
connected inactive pulmonary tuberculosis with chronic 
bronchitis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

